Citation Nr: 0125340	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.F.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In August 2001, the veteran appeared and presented 
testimony at a hearing before the undersigned Member of the 
Board.  A complete transcript of the testimony is of record.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the veteran's claim 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that he sustained a back injury in 
September 1943 when a truck slipped off a jack and he was 
thrown on his back and that the injury was aggravated during 
combat service in April or May 1945.  He has reported that he 
received treatment for his back at field hospitals on both of 
these occasions.  

The veteran's service medical records are negative for 
evidence of any back disorder, and the report of the 
veteran's service separation medical examination indicates 
that the veteran's musculoskeletal system was found to be 
normal.  

The post-service medical evidence of record includes a June 
2000 statement from Fang Horng, M.D.  In the statement, Dr. 
Horng reported that the veteran was under his care  for back 
pain from an old injury that occurred while the veteran was 
in service.  It was further reported that an X-ray of the 
veteran's lumbosacral spine revealed an old compression 
fracture at L5, with a large osteophyte and sclerotic changes 
at L5-S1. 

Although the foregoing medical statement relates to low back 
treatment, the statement is dated more than 50 years 
following the veteran's discharge from service.  In the 
Board's opinion, actual treatment records from Dr. Horng 
could be of greater probative value than the statement he has 
submitted thus far.  The veteran has indicated that Dr. Horng 
has treated him for about 20 years.  

Finally, the Board notes that the veteran has not been 
provided a VA examination to determine if he currently has a 
low back disability which is etiologically related to 
service.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In light of these circumstances, the Board must conclude that 
further development is required to comply with the VCAA and 
the implementing regulations.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
provide a current address for Dr. Horng.  
The veteran should also be requested to 
provide the names, addresses and 
approximates dates of treatment or 
evaluation for any other health care 
providers who have treated or evaluated 
him for any low back problems since his 
discharge from service.  When the 
requested information and appropriate 
authorization have been received, the RO 
should attempt to obtain a copy of all 
indicated records which are not already 
of record.  

2.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.  

3.  The RO should also request the 
veteran to provide any additional 
information concerning the circumstances 
of the treatment that he received in 
service for his back, to include the 
locations and approximate dates.  The RO 
should then undertake any indicated 
development to obtain alternative service 
records, such as morning reports, based 
on the information of record.  

4.  The veteran should then be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present back disability.  Before 
completing the examination report, the 
examiner must review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  Any 
indicated studies should be performed.  
With respect to each currently present 
disorder of the veteran's back, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder originated during 
service or is otherwise etiologically 
related to service.  The supporting 
rationale for the opinion must also be 
provided.  

5.  Then, the RO should ensure that the 
above development has been completed in 
full and should undertake any other 
development it determines to be required 
to comply with the VCAA and the 
implementing regulations.  

6.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
requisite opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




